Title: From George Washington to Brigadier General James Clinton, 20 December 1778
From: Washington, George
To: Clinton, James


  
    Sir,
    Head Quarters Middle Brook [N.J.] Decr 20th 1778
  
Inclosed is a letter to Major Posey, which I must request you will forward to him. It is unsealed, & you will find that I have directed him to repair to this place, & join his Regt where his services are much wanted. As withdrawing the Major from the Corps may render it less serviceable than it has been, I could wish you if its services can be dispensed with, to order the detachments that compose it, to march & join their respective Regts—but this is left for yourself to decide according to the occasion you may see for detaining it—I am however anxious it should take place. I am Sir Your Most Obet Servant

  G: Washington

